PER CURIAM.
Judgment and order as to the defendant the town of Hamburg reversed, and new trial ordered, with costs to the appellant, to abide event, upon the ground that, construing the evidence most favorably to the plaintiff, no cause of action is established as to that defendant, and therefore, as matter of law, the plaintiff is not entitled to recover. As to the other defendants, the judgment and order are reversed, and a new trial ordered, with costs to the appellants to abide event, unless the plaintiff stipulates to reduce the recovery to $8,000, in which event the judgment and order appealed from, as thus modified, are affirmed, without costs of this appeal to either party, upon opinion in Deming v. Same Defendants, 49 App. Div. 493, 63 N. Y. Supp. 615. All concur, except LAUGHLIN, J., not voting.